Title: To Thomas Jefferson from Delamotte, 15 October 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 15 Oct. 1791. Nothing interesting has happened since his last letter of 24 Aug. except for the king’s acceptance of the constitution. The king apparently acted in good faith as England and the Emperor solemnly recognized his act. The nation is so attached to the “dernieres résolutions” of the National Assembly that this induced the king to accept the constitution and has prevented the growth of republicanism in the Legislative Assembly.—The opening of a new dock that holds 120 ships and plans to build another one the same size in three years have improved the prospects for American trade with Le Havre. Despite the difference in tobacco duties and the prohibition of foreign vessels, the city remains a promising market for American tobacco, ash, rice, flour, grain, salted meat, and timber. Europe is deeply impressed by the recent American loan in Holland and by the general state of American finances.—The harvest has been disappointing. Nantes, Bordeaux, and Bayonne have to import grain and cheese from abroad. England opened her ports fifteen days ago, but America can also profit from this situation.—He is pleased to receive Remsen’s letter of 2 Aug. and the collection of American laws.
